DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, 14-18, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0054611) in view of Kwon (US 2014/0096084 to Kwon et al).
Regarding claim 1, same ground of rejection as in claim 8 is applied. 
Regarding claim 4, same ground of rejection as in claim 11 is applied.
Regarding claim 8, Shin discloses an electronic device (image display apparatus 10) (Shin, figs. 1, 2), comprising:
a display unit (display 11) for displaying a viewfinder interface (interface of display 11), the viewfinder interface including a first image (image 3), the first image including a target image (image 3) (Shin, figs. 1, 2, par [0056], wherein display 11 display image 3);
a collection unit (sensor 12) for:
acquiring first operation information (information by sensor 12) for the target operation (an operation) of the target image in the first image (image 3), (Shin, figs. 1, 2, par [0062-0064], wherein sensor 12 acquires information for an operation of image 3);
a determination unit (control 13) for determining whether the first operation information (information by sensor 12) satisfies a rule (a threshold) (Shin, figs. 1, 2, par [0062-0064], wherein control 13 determines whether information by sensor 12 satisfies a threshold);
a collection mode determination unit (controller 13) for determining whether to trigger the electronic device (image display apparatus 10) to enter a first image collection mode (live-view mode) based on a determination result (result by controller 13), wherein in the first image collection mode, the target image (image 3) in the first 
However, Shin does not disclose:
the target image () being located in a target area in the first image;
receiving a first operation of the target image in the first image;
acquiring location information corresponding to the first operation;
blocking the first target operation in response to the location information corresponding to the target operation being not in the target area; and
identifying the first operation as a target operation in response to the location information corresponding to the first operation being in the target area.
On the other hand, in the same field of endeavor, Kwon discloses:
the target image (third object 710) being located in a target area (area surrounding third object 710 i.e. selectable indicator) in the first image (displayed image) (Kwon, fig. 7, par [0081-0082], wherein third object 710 is located in an area for selectable indicator);
receiving a first operation (touch input) of the target image (third object 710) in the first image (displayed image) (Kwon, fig. 7, par [0081-0082], wherein third object 710 is selected with a touch input);

blocking the first target operation (not displaying expanded image 715) in response to the location information (location information of the touch input) corresponding to the target operation being not in the target area (area surrounding third object 710 i.e. selectable indicator) (Kwon, fig. 7, par [0081-0082], wherein expanded image 715 is not displayed when touch input does not correspond to object 710); and
identifying the first operation (touch input) as a target operation (touch input) in response to the location information (location information of the touch input) corresponding to the first operation being in the target area (area surrounding third object 710 i.e. selectable indicator) (Kwon, fig. 7, par [0081-0082], wherein touch input to the object 710 is identified for displaying the expanded image 715).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kwon into the device by Shin so as to achieve the invention as claimed because such incorporation allows a user to easily select an object included in an image (Kwon, par [0010]).
Regarding claim 11, Shin and Kwon disclose aforementioned limitations of the parent claim. Additionally, Shin discloses
the collection unit (sensor 12) receives a second operation (switching operation) indicating a switch of image collection mode when the electronic device is in the first image collection mode (live-view mode) (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], 
the collection mode determination unit (controller 13) triggers the electronic device to switch from the first image collection mode (live-view mode) to the second image collection mode (augmented reality mode) based on the second operation, the first image (image 3) being included in the viewfinder interface (interface) in the second image collection mode (augmented reality mode) (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein image display apparatus 10 switches between live-view mode and augmented reality mode on the basis of image 3).
Regarding claim 14, same ground of rejection as in claim 8 is applied. Additionally, Shin discloses a camera for collecting images (imaging device 14), (Shin, fig. 2); one or more processors (computer) to execute computer executable instructions (computer-readable code) (Shin, par [0026, 0055, 0193]).
Regarding claim 17, same ground of rejection as in claim 11 is applied.
Claims 2, 3, 5, 9, 10, 12, 15, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0054611) and Kwon (US 2014/0096084 to Kwon et al) in view of Jeon (US 2017/0010727 to Jeon et al).
Regarding claim 2, same ground of rejection as in claim 9 is applied.
Regarding claim 3, same ground of rejection as in claim 10 is applied.
Regarding claim 5, same ground of rejection as in claim 12 is applied.
Regarding claim 9, Shin and Kwon disclose aforementioned limitations of the parent claim. However, Shin and Kwon do not disclose the first operation information includes at least a pressure value and the determination unit further determines whether 
On the other hand, in the same endeavor, Jeon discloses the first operation information includes at least a pressure value (degree of pressure) and the determination unit (controller 180) further determines whether the pressure value corresponding to the target operation (operation for the display image) is greater than a pressure threshold (second level) (Jeon, figs. 7, 8, 13, 14, par [0225-0228, 0262-0273], wherein controller 180 determines whether degree of pressure is greater than a second level).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin and Kwon so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 10, Shin, Kwon, and Joen disclose aforementioned limitations of the parent claim. Additionally, Shin discloses the collection mode determination unit (controller 13) triggers the electronic device (image display apparatus 10) to enter the first image collection mode (live-view mode) in response to the value (value by sensor 12) corresponding to the target operation (operation for image 3) being greater than the threshold (threshold); and triggers the electronic device to enter a second image collection mode (virtual reality mode) in response to the value (value by sensor 12) corresponding to the target operation being less than or equal to the threshold, the second image collection mode being different from the first image collection mode 
However, Shin does not disclose the pressure value and the pressure threshold.
On the other hand, in the same endeavor, Jeon discloses the pressure value (degree of pressure) and the pressure threshold (second level) (Jeon, figs. 7, 8, 13, 14, par [0025-0028, 0262-0273], wherein degree of pressure and second level are identified).
 Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin, Yamane, and Jeon so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 12, Shin and Kwon disclose aforementioned limitations of the parent claim. Additionally, Shin discloses the collection unit (sensor 12) acquires second operation information (information for switching operation) corresponding to the second operation (switching operation) (Shin, figs. 1, 2, par [0056, 0062-0073, 0077], wherein sensor 12 detects information for switching operation); and, the collection mode determination unit (controller 13) switches the electronic device from the first image collection mode (live-view mode) to the second image collection mode (augmented reality mode) based on the second operation information, the first operation information (operation for image) and the second operation information (information for switching operation) both including a force value, and the force value corresponding to the second operation being different from the force value corresponding to the target operation 
However, Shin does not disclose the pressure value.
On the other hand, in the same endeavor, Jeon discloses the pressure value (degree of pressure) (Jeon, figs. 7, 8, 13, 14, par [0225-0228, 0262-0273], wherein degree of pressure is identified).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Jeon into the device by Shin and Yamane so as to achieve the invention as claimed because such incorporation provides feedback to enable a user to know a degree of pressure corresponding to an input signal of the user (Jeon, par [0010-0011]).
Regarding claim 15, same ground of rejection as in claim 9 is applied.
Regarding claim 16, same ground of rejection as in claim 10 is applied.
Regarding claim 18, same ground of rejection as in claim 12 is applied.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2018/0054611) and Kwon (US 2014/0096084 to Kwon et al) in view of  Kim (US 2019/0098213 to Kim et al).
Regarding claim 21, Shin and Kwon disclose aforementioned limitations of the parent claim. However, Shin and Kwon do not disclose the target operation includes a hard-press operation or a soft-press operation.
On the other hand, in the same endeavor, Kim discloses the target operation (touch operation) includes a hard-press operation (touch pressure having magnitude 
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kim into the method by Shin and Kwon so as to achieve the invention as claimed because such incorporation easily switches photographing modes on the basis of a touch having a pressure (Kim, par [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN H LE/           Examiner, Art Unit 2697               


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697